


EXHIBIT 10.1

EXECUTION FORM

EARN OUT AGREEMENT

THIS EARN OUT AGREEMENT (“Earn Out Agreement”) is entered into effective as of
June 26, 2008 (“Effective Date”) by and among Ames Bickford Cottage, L.L.C., a
Kansas limited liability company, Bourbonnais Bickford House, L.L.C., a Kansas
limited liability company, Burlington Bickford Cottage, L.L.C., a Kansas limited
liability company, Crawfordsville Bickford Cottage, L.L.C., a Kansas limited
liability company, Lincoln Bickford Cottage, L.L.C., a Kansas limited liability
company, Marshalltown Bickford Cottage, L.L.C., a Kansas limited liability
company, Moline Bickford Cottage, L.L.C., a Kansas limited liability company,
Muscatine Bickford Cottage, L.L.C., a Kansas limited liability company, Quincy
Bickford Cottage, L.L.C., a Kansas limited liability company, Rockford Bickford
House, L.L.C., a Kansas limited liability company, Springfield Bickford House,
L.L.C., a Kansas limited liability company, and Urbandale Bickford Cottage,
L.L.C., a Kansas limited liability company, (each of the foregoing referred to
individually as a “Seller” and collectively as the “Sellers”), and Care YBE
Subsidiary LLC, a Delaware limited liability company (“Buyer”), and Bickford
Master I, L.L.C., a Kansas limited liability company (“Tenant”), and Bickford
Senior Living Group, L.L.C., a Kansas limited liability company (“Manager”) and
Eby Realty Group, L.L.C., a Kansas limited liability company (“Eby”).

RECITALS

WHEREAS, pursuant to the terms of (a) that certain Purchase and Sale Contract
dated as of May 14, 2008 by and among Sellers, Buyer, Tenant, Manager, Eby, and
certain additional parties (the “Contract”), and (b) that certain Master Lease
Agreement dated as of the Effective Date by and between Tenant (as tenant) and
Buyer (as landlord, and in such capacity, “Landlord”) (as amended, restated,
supplemented or otherwise modified from time to time, the “Lease”), Sellers have
sold to Buyer, and Buyer has purchased from Sellers and then leased back to
Tenant (as tenant) certain real, personal and intangible property and
improvements constituting twelve (12) assisted living facilities located in
Iowa, Nebraska, Indiana and Illinois (each a “Facility” and collectively the
“Facilities”) and more particularly described in the Lease (the “Leased
Property”); and

WHEREAS, as of the Effective Date, Tenant (which is an Affiliate of each of the
Sellers) has subleased each Facility back to the respective Seller (as
subtenant) of that Facility pursuant to certain subleases dated as of the
Effective Date (as the same may be amended, restated, supplemented or otherwise
modified from time to time with the consent of Buyer, the “Subleases,” and
Sellers in such capacity as subtenants, the “Subtenants”); and

 

 

 

 

 

 

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






WHEREAS, Sellers, Tenant, Manager and Eby (collectively, the “Seller Parties”)
and Buyer agree that it is in their mutual beneficial interest to optimize the
net operating income from, and the fair market value of, the Leased Property;
and

WHEREAS, in connection with the purchase of the Leased Property, Buyer has
agreed to provide Sellers, under certain terms and conditions as more
particularly set forth herein, with the right to receive additional contingent
deferred consideration from Buyer for the conveyance of the Leased Property by
Sellers if certain conditions are satisfied, all as more particularly set forth
hereinbelow.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Buyer and Seller Parties do hereby covenant,
stipulate and agree as follows:

1. Ratification. The recitals set forth hereinabove are true and correct.

2. Definitions. For all purposes of this Earn Out Agreement, capitalized terms
used herein, or incorporated within the definition of capitalized terms used
herein, unless specifically defined otherwise, shall have the meaning assigned
to them in the Lease.

“Accounting Period” shall mean each calendar month accounting period of Tenant.
If Tenant shall, for a bona fide business reason, change its accounting period
during the term of the Lease, as such term may be extended, appropriate
adjustments, if any, shall be made with respect to the timing of applicable
accounting and reporting requirements of this Earn Out Agreement; provided,
however, that in no event shall any such change or adjustment alter the amount
or frequency of payment of Minimum Rent (as such Minimum Rent is set forth in
Section 3.2 of the Lease and subject to prorations and adjustments as set forth
in Section 3.2 of the Lease) within any Fiscal Year, or otherwise increase or
reduce any monetary obligation under the Lease. Subtenants have and shall
continue to have the same accounting periods as the Tenant.

“Accounting Year” shall mean each period of twelve (12) consecutive Accounting
Periods during the term of the Lease, as such term may be extended; the first
Accounting Year shall commence with the first full Accounting Period after the
commencement date of the Lease.

“Bickford Guaranty” shall mean that certain Guaranty of Lease by Manager dated
as of the Effective Date.

 

 

 

2

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






“Earn Out Payment Request Expiration Date” shall mean the date which is two (2)
years and one (1) month after the Effective Date.

“Earn Out Payment” or “Earn Out Payments” shall mean additional contingent
deferred consideration from Buyer for the conveyance of the Leased Property by
Sellers not to exceed the amount of Seven Million One Hundred Seventy-five
Thousand and no/100 dollars ($7,175,000.00) less the aggregate amounts of
Landlord Expansion Payments funded by Buyer as Landlord under the Lease for
Initial Expansion Projects (as said terms are defined in the Lease).

“Eby Guaranty” shall mean that certain Guaranty of Lease by Eby dated as of the
Effective Date.

“Facility Property” shall mean the portion of the Land on which a Facility is
located (as further described in the Lease), the Leased Improvements on such
portion of the Land, the easements, rights and appurtenances relating to such
portion of the Land and the Leased Improvements located thereon, the FF&E,
Inventories and other personal property with respect to such Facility, the
Leased Intangible Property with respect to such Facility, and other property and
interests included in the Leased Property with respect to such Facility.

“Facility Revenue” shall mean, for the applicable period of time, but without
duplication, all gross revenues and receipts of every kind derived by or for the
benefit of a Subtenant, Tenant, or its Affiliates from operating or causing the
operation of a Facility Property and all parts thereof, including, but not
limited to: income from both cash and credit transactions (after reasonable
deductions for bad debts and discounts for prompt or cash payments and refunds)
from rental or subleasing of every kind (including any termination or
cancellation fees paid in connection therewith); entrance fees, fees for health
care and personal care services, in each case, net of all contractual
adjustments, license, lease and concession fees and rentals, off premises
catering, if any; parking (not including gross receipts of licensees, lessees
and concessionaires); income from vending machines; health club membership fees;
food and beverage sales; wholesale and retail sales of merchandise (other than
proceeds from the sale of furnishings, fixtures and equipment no longer
necessary to the operation of any Facility, which shall be deposited in the
Reserve, unless the same is included within the category of Tenant Personal
Property) and service charges, to the extent not distributed to employees at the
Facility as gratuities, interest income except as specifically provided below;
community fees; and deposits forfeited; provided, however, that Facility Revenue
shall not include the following: gratuities to Facility employees; federal,
state or municipal excise, sales, occupancy, use or similar taxes collected
directly from residents or included as part of the sales price of any goods or
services; insurance proceeds (but including proceeds of business income/rental
interruption insurance); any proceeds from any sale of any Facility Property or
from the refinancing of any debt encumbering any Facility Property; proceeds
from the disposition of furnishings, fixture and equipment no longer necessary
for the operation of any Facility; and interest which accrues on amounts
deposited in the Reserve.

 

 

 

3

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






“Fiscal Year” shall mean Tenant’s Fiscal Year which as of the commencement date
of the Lease begins on January 1 and ends on December 31 in each calendar year.
Any partial Fiscal Year between the commencement date of the Lease and the
commencement of the first full Fiscal Year (except with respect to the
calculation and payment of minimum rent as referenced in Section 3.1 of the
Lease), shall constitute a separate Fiscal Year. A partial Fiscal Year between
the end of the last full Fiscal Year and the termination of the Lease shall also
constitute a separate Fiscal Year. If Tenant’s Fiscal Year is changed in the
future, appropriate adjustments to this Earn Out Agreement’s reporting and
accounting procedures shall be made; provided, however, that no such change or
adjustment shall alter the term of the Lease or in any way reduce the payments
due under the Lease. Each full Fiscal Year shall consist of twelve Accounting
Periods. Subtenants have and shall continue to have the same Fiscal Year periods
as Tenant.

“Lease Coverage Ratio” shall mean the ratio of (i) Net Operating Income for the
preceding six (6) Accounting Periods multiplied by two (2) divided by (ii) the
total of all Minimum Rent due under the Lease for the next twelve (12)
Accounting Periods, including all scheduled increases in such Minimum Rent
during such period, including the increased Minimum Rent due as a result of the
Earn Out Payment.

“Net Operating Income” shall mean an amount equal to the Total Facilities
Revenue less the Property Expenses for the Leased Property for the applicable
period of time.

“Property Expenses” shall have the meaning assigned that term in the Lease for
all of the Facility Properties and shall include, without limitation, all
operating expenses, capital reserves, and tax and insurance expenses (including
all amounts paid into any reserve or escrow account); provided, however, that
for the purposes of this Earn Out Agreement, Property Expenses shall also be
deemed to include management fees of no less than five percent (5%) of Total
Facilities Revenue.

“Total Facilities Revenue” shall mean, for the applicable period of time, but
without duplication, the aggregate Facility Revenue for all Facilities,
including all the Leased Property.

3. Earn Out Payment. Sellers shall have the option to apply for an Earn Out
Payment within thirty (30) days after the end of the Fiscal Quarter ending
September 30, 2008 and within thirty (30) days after the end of each subsequent
Fiscal Quarter ending prior to the Earn Out Payment Request Expiration Date, if
all of the following conditions are satisfied:

a. Sellers shall have delivered to Buyer on or before the Earn Out Payment
Request Expiration Date, a Notice requesting the Earn Out Payment,stating the
specific amount requested, together with evidence satisfactory to Buyer that the
conditions set forth in Sections 3(b) and 3(c) below have been satisfied; and

 

 

 

4

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






b. the Lease Coverage Ratio at the time of Sellers’ Notice request for the Earn
Out Payment is not less than 1.10; and

c. (i) Tenant shall have submitted Requests for Landlord Expansion Payments with
respect to each of the Initial Expansion Projects pursuant to Section 6.2 and
Section 17.10 of the Lease and Landlord shall have funded the applicable
Landlord Expansion Payments, except for any final Request for Landlord Expansion
Payment which may not yet have been processed for payment or paid but for which
Tenant’s Lease Coverage Ratio qualifies Tenant to receive the requested Landlord
Expansion Payment, (ii) Tenant shall have substantially completed at least two
(2) of the Initial Expansion Projects (as evidenced by the issuance of occupancy
permits by the applicable Governmental Agencies with respect to the Initial
Expansion Projects) by the Earn Out Payment Request Expiration Date, and (iii)
Tenant shall have committed to Buyer (as Landlord) to construct and
substantially complete the remaining Initial Expansion Projects by not later
than the 3rd anniversary of the Effective Date (as evidenced by the issuance of
occupancy permits), subject to the disbursement as contemplated by the Lease of
funds from any Expansion Project Escrow Account to pay for completion of such
Initial Expansion Projects, as contemplated by Section 6.2 of the Lease.

4. Payment of Earn Out Payment and Adjustment of Minimum Rent. In the event the
conditions set forth in Section 3 above have been satisfied, Seller shall be
entitled to receive payment of such Earn Out Payment from Buyer within sixty
(60) days after Buyer’s receipt of Sellers’ Notice that all four (4) Initial
Expansion Projects have been substantially completed, with evidence that
occupancy permits have been issued for all such Initial Expansion Projects;
provided, however, that delivery of the Earn Out Payment to Sellers shall be
made subject to the following conditions:

(a) The amount of the Earn Out Payment shall be limited to the maximum amount
that Tenant can receive and remain in compliance with the Lease Coverage Ratio
(to equal not less than 1.10) after adjusting the Lease Coverage Ratio to
reflect the increased annual Minimum Rent due as a

 

 

 

5

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






result of the Earn Out Payment, all as determined by Buyer in Buyer’s reasonable
discretion and tested as of the end of the last Fiscal Quarter preceding the
application for an Earn Out Payment, provided such maximum amount is subject to
further reduction to satisfy the additional Lease Coverage Ratio condition in
clause (c)(iii) below.

(b) Sellers’ Notice of substantial completion of the four (4) Initial Expansion
Project shall be delivered to Buyer not later than the 3rd anniversary of the
Effective Date.

(c) On the day the Earn Out Payment is scheduled to be paid to Sellers (the
“Earn Out Payment Date”), which date shall not be later than sixty (60) days
following the 3rd anniversary of the Effective Date, Landlord’s obligation to
make the Earn Out Payment shall be conditioned upon the following: (i) the Lease
shall remain in full force and effect and there shall be no uncured Default or
Event of Default under the Lease of which notice has been given to Tenant or
which otherwise is known to Tenant or Sellers (provided however the Earn Out
Payment Date shall be extended by Buyer if necessary to allow Tenant and other
Seller Parties an opportunity to take advantage of any applicable cure rights
with respect thereto), (ii) the Total Costs for the Initial Expansion Projects
shall have been paid in full or reserved against in a manner reasonably
satisfactory to Buyer, and Buyer shall have been furnished with evidence of such
payment, and (iii) the Lease Coverage Ratio, tested as of the end of the last
Fiscal Quarter ending prior to the Earn Out Payment Date, is not less than 1.10,
or if it would be less when so tested, then the amount of the Earn Out Payment
payable to Sellers shall be reduced to an amount (but not below $0), which would
result in the Lease Coverage Ratio being not less than 1.10. During any interim
period between an Earn Out Payment Request and a subsequent Earn Out Payment
Date, Landlord shall have no obligation to fund the requested Earn Out Payment
into any escrow account.

(d) The increase in Minimum Rent and Additional Minimum Rent due by reason of
the Earn Out Payment shall be increased effective as of the Earn Out Payment
Date as provided in the Lease and Exhibit C to the Lease, with the Landlord’s
Investment being increased by the amount of the Earn Out Payment. At Buyer’s
request, Exhibit C to the Lease shall be updated or amended to reflect the
increased Minimum Rent and Additional Minimum Rent effective as of the Earn Out
Payment Date. The Seller Parties hereby consent to such increases in the Minimum
Rent and Additional Minimum Rent, and any such updated or amended Exhibit C to
the Lease.

(e) Upon request by Buyer, on or prior to the Earn Out Payment Date, Tenant
shall deliver to Buyer a Lease amendment executed by Tenant reflecting the
increased Minimum Rent and Additional Minimum Rent effective as of the Earn Out
Payment Date.

 

 

 

6

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






(f) If requested by Buyer, on or before the Earn Out Payment Date, the Sellers
shall execute a written consent to the applicable updated or amended Exhibit C
to the Lease, or an amendment to the Lease, for the Sellers to confirm the
related increased rent under their respective Subleases and their guaranty.

(g) On or prior to the Earn Out Payment Date, Eby, as guarantor of Tenant’s
obligations under the Lease, shall deliver to Buyer a written consent to the
Lease amendment (if a Lease amendment is executed) and a ratification of the Eby
Guaranty and its obligations thereunder; and

(g) On or prior to the Earn Out Payment Date, Manager, as guarantor of Tenant’s
obligations under the Lease, shall deliver to Buyer a written consent to the
Lease amendment (if a Lease amendment is executed) and a ratification of the
Bickford Guaranty and its obligations thereunder.

5. Transfers Prohibited Without Consent. Sellers shall not, without the prior
written consent of Buyer in each instance (which consent may be withheld by
Buyer in its sole discretion for any reason or for no reason at all), sell,
assign or otherwise transfer their interest in this Earn Out Agreement, or grant
or permit any lien or encumbrance on or security interest in Sellers’ interest
in this Earn Out Agreement other than any sale, transfer or conveyance by
Sellers to (i) any Seller Party or its members, officers, directors or partners
or (ii) any parent or affiliate of any Seller Party or its shareholders, members
or partners.

6. Events of Termination. This Earn Out Agreement shall terminate and be of no
further force and effect upon the occurrence of any of the following events:

(a) An Event of Default (as defined in the Lease) shall have occurred and Buyer
within sixty (60) days of such occurrence shall have delivered notice to Seller
Parties of Buyer’s election to terminate this Earn Out Agreement; or

(b) A termination of the Lease, any Sublease, the Eby Guaranty, or the Bickford
Guaranty for any reason other than a default of Landlord under the Lease.

7. Entire Agreement; Memorandum for Recording. This Earn Out Agreement
constitutes the entire agreement of Buyer and Seller Parties with respect to the
Earn Out Payment, and supersedes any prior or contemporaneous

 

 

 

7

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






agreement with respect thereto. No amendment or modification of this Earn Out
Agreement shall be binding upon the parties unless made in writing and signed by
both Buyer and Sellers. In the event of a sale of the Leased Property prior to
the Earn Out Expiration Date, unless Buyer provides security for or other
assurances of payment of the Earn Out Payment which is or are acceptable to
Sellers in their reasonable discretion, then Buyer’s successor with respect to
the Leased Property and the Lease shall be required to assume and take subject
to Buyer’s rights and obligations hereunder.

8. Notices. Any and all notices, demands, consents, approvals, offers, elections
and other communications required or permitted under this Earn Out Agreement
shall be given in writing and delivered either by hand, by fax with
acknowledgment of receipt, or by mail or UPS or Federal Express or similar
expedited commercial carrier, addressed to the recipient of the notice, postpaid
and registered or certified with return receipt requested (if by mail), or with
all freight charges prepaid (if by UPS or Federal Express or similar carrier).
All such notices shall be deemed to have been given upon the date of
acknowledged receipt, in the case of a notice by fax, and, in all other cases,
upon the date of receipt or refusal. All such notices shall be addressed as
follows:

 

 

If to any Seller Party:

 

Eby Realty Group, L.L.C.
13795 S. Mur-Len Road, Suite 301,
Olathe, Kansas 66062
Phone: (913) 782-6904
Fax: (913) 782-6904
Attn: Michael D. Eby

 

 

 

 

 

with a copy to:

 

Husch Blackwell Sanders LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112
Phone: (816) 983-8223
Fax: (816) 983-8080
Attn: Linda K. Tiller, Esq.

 

 

 

 

 

If to Buyer:

 

Care YBE Subsidiary LLC
c/o Care Investment Trust Inc.
483 Little Lake Drive, Suite 100
Ann Arbor, MI 48103
Attn: Scott Kellman
Phone: (734) 222-5264
Fax: (734) 913-0712

 

 

 

8

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






 

 

 

 

Care YBE Subsidiary LLC
c/o Care Investment Trust Inc.
1500 Market Street, 12th Floor, East Tower
Philadelphia, PA 19102
Attn: Portfolio Mgr. (Bickford)
Phone: (215) 246-3484
Fax: (877)525-9182

 

 

 

 

 

 

 

Care YBE Subsidiary LLC
c/o Care Investment Trust Inc.
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attn: Senior Counsel
Phone: (212) 771-9317
Fax: (212) 771-9317

 

 

 

 

 

With a copy to:

 

Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, Tennessee 37219
Attn: Barrett B. Sutton, Esq.
Phone: (615) 850-8717
Fax: (615) 244-6804

By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Earn Out Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

9. Time Periods. Unless otherwise expressly provided herein, all periods for
performance, approval, delivery or review and the like shall be determined on a
“calendar” day basis. If any day for performance, approval, delivery or review
shall fall on a Saturday, Sunday or legal holiday, the time therefor shall be
extended to the next business day.

10. Counterparts, Headings. This Earn Out Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but which, when
taken together, shall constitute but one instrument and shall become effective
as of the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Captions and
headings in this Earn Out Agreement are for purposes of reference only and shall
in no way define, limit or describe the scope or intent of, or otherwise affect,
the provisions hereof.

 

 

 

9

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






11. Applicable Law. This Earn Out Agreement shall be governed by, and construed
in accordance with, the laws of the State of Kansas. Notwithstanding the
foregoing, the Seller Parties hereby consent and agree to non-exclusive
jurisdiction and venue in New York City, State of New York.

12. No Partnership or Joint Venture. Buyer shall not, by virtue of this Earn Out
Agreement, in any way or for any purpose, be deemed to be a partner or joint
venturer of any of the Seller Parties.

13. Default. In the event of a breach of or default under the terms of this Earn
Out Agreement by either party, the other party shall be entitled to pursue any
remedies available to it at law or in equity.

14. Costs and Attorneys’ Fees. If either Buyer or any Seller Parties shall bring
an action to recover any sum due hereunder, or for any breach hereunder, and
shall obtain a judgment or decree in its or their favor, the court may award to
such prevailing party its reasonable costs and reasonable attorney’s fees based
upon service rendered at hourly rates, specifically including reasonable
attorney’s fees incurred in connection with any appeals (whether or not taxable
as such by law). In addition to the foregoing, Seller Parties shall, and hereby
agree to, indemnify and save and hold Buyer harmless from and against and
reimburse Buyer for fees and expenses (including, without limitation, reasonable
attorney’s fees based upon service rendered at hourly rates) up to the amount of
One Thousand and no/100 Dollars ($1,000.00) in each instance incurred by Buyer
which is occasioned by or results, directly or indirectly, from any amendment or
legal work necessary to effect an Earn Out Payment including, but not limited
to, any amendment to the Lease or this Earn Out Agreement.

15. Waiver of Jury Trial. BUYER AND EACH SELLER PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAWS, THE RIGHT ANY OF THEM OR THEIR SUCCESSORS OR ASSIGNS MAY HAVE
TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION PROCEEDINGS OR COUNTERCLAIM,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS EARN OUT AGREEMENT OR ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, THE RELATIONSHIP
OF BUYER AND SELLER PARTIES HEREUNDER, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT TO BUYER’S ENTRY INTO THIS EARN OUT
AGREEMENT.

16. Successors and Assigns. The agreements, terms, provisions, covenants and
conditions contained in this Earn Out Agreement shall be binding upon and inure
to the benefit of Buyer and the respective Seller Parties and, to the extent
permitted herein, their respective successors and assigns.

 

 

 

10

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






17. Term. This Earn Out Agreement shall terminate sixty-one (61) days after the
3rd anniversary of the Effective Date, unless the Earn Out Payment Date shall
have been extended pursuant to Section 4(c) above, in which event this Earn Out
Agreement shall terminate on the day following such extended date.

[Signatures provided on following counterpart signature pages]

 

 

 

11

Earn Out Portfolio

 

 

 

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused these presents to be executed
intending to be legally bound by the provisions herein contained.

 

 

 

BUYER:

 

 

 

 

 

CARE YBE SUBSIDIARY LLC,
a Delaware limited liability company

 

 

 

 

 

By: Care Investment Trust, Inc., its sole member

 

 

 

 

 

By: 

 

 

 

Printed Name:

 

 

 

Its:

 

 

 

 

 

Earn Out Portfolio

 

Signature Page

 

 

 

--------------------------------------------------------------------------------






 

SELLERS:

 

SELLERS:

 

 

 

AMES BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

BOURBONNAIS BICKFORD HOUSE, L.L.C., a Kansas limited liability company

 

 

 

By: 

 

 

By: 

 

Printed Name: Michael D. Eby

 

Printed Name: Michael D. Eby

Its: Executive Vice President

 

Its: Executive Vice President

 

CRAWFORDSVILLE BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

LINCOLN BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

 

 

By: 

 

 

By: 

 

Printed Name: Michael D. Eby

 

Printed Name: Michael D. Eby

Its: Executive Vice President

 

Its: Executive Vice President

 

MARSHALLTOWN BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

MOLINE BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

 

 

By: 

 

 

By: 

 

Printed Name: Michael D. Eby

 

Printed Name: Michael D. Eby

Its: Executive Vice President

 

Its: Executive Vice President

 

MUSCATINE BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

QUINCY BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

 

 

By: 

 

 

By: 

 

Printed Name: Michael D. Eby

 

Printed Name: Michael D. Eby

Its: Executive Vice President

 

Its: Executive Vice President

 

 

 

 

Earn Out Portfolio

 

Signature Page

 

 

 

--------------------------------------------------------------------------------






 

SELLERS:

 

SELLERS:

 

 

 

ROCKFORD BICKFORD HOUSE, L.L.C., a Kansas limited liability company

 

SPRINGFIELD BICKFORD HOUSE, L.L.C., a Kansas limited liability company

 

 

 

By: 

 

 

By: 

 

Printed Name: Michael D. Eby

 

Printed Name: Michael D. Eby

Its: Executive Vice President

 

Its: Executive Vice President

 

URBANDALE BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

BURLINGTON BICKFORD COTTAGE, L.L.C., a Kansas limited liability company

 

 

 

By: 

 

 

By: 

 

Printed Name: Michael D. Eby

 

Printed Name: Michael D. Eby

Its: Executive Vice President

 

Its: Executive Vice President

 

TENANT:

 

 

 

 

 

BICKFORD MASTER I L.L.C., a Kansas limited liability company

 

 

 

 

 

By: 

 

 

 

 

Printed Name: Michael D. Eby

 

 

Its: Executive Vice President

 

 

 

MANAGER:

 

EBY:

 

 

 

BICKFORD SENIOR LIVING GROUP,
L.L.C., a Kansas limited liability company

 

EBY REALTY GROUP, LLC,
a Kansas limited liability company

 

 

 

By: 

 

By: Eby Realty Group, L.L.C., its Manager

 

Printed Name: Michael D. Eby
Its: Executive Vice President

 

By: 

 

 

 

 

Printed Name: Michael D. Eby

 

 

Its: Executive Vice President

 

 

 

 

 

 

Earn Out Portfolio

 

Signature Page

 

 

 

--------------------------------------------------------------------------------